                   UNITED STATES DISTRICT COURT
                      DISTRICT OF NEW JERSEY
______________________________
                               :
JEFFREY L. MUSGROVE,           :
                               :
          Petitioner,          :    Civ. No. 19-5222 (NLH)
                               :
     v.                        :    OPINION
                               :
WARDEN DAVID ORTIZ,            :
                               :
          Respondent.          :
______________________________:

APPEARANCES:
Julie A. McGrain, Esq.
Office of the Federal Public Defender
800-840 Cooper Street, Suite 350
Camden, NJ 08102
     Counsel for Petitioner

Jessica Rose O’Neill, Esq.
John Andrew Ruymann, Esq.
Office of the United States Attorney
401 Market Street
P.O. Box 2098
Camden, NJ 08101
     Counsel for Respondent

HILLMAN, District Judge

     Petitioner Jeffrey L. Musgrove (“Petitioner”), a prisoner

presently incarcerated at the Federal Correctional Institution

at Fort Dix in Fort Dix, New Jersey, has filed a Petition for a

Writ of Habeas Corpus pursuant to 28 U.S.C. § 2241 (the

“Petition”).   ECF No. 1.   Petitioner’s sole grievance raised in

the Petition is that he has been confined in excess of his

maximum term because the Federal Bureau of Prisons has failed to

recalculate his good time credits under the new method provided
in the First Step Act, Pub. L. No. 115-015, 132 Stat. 015

(2018).   ECF No. 1.    In light of Petitioner’s allegations, the

Court ordered an answer to the Petition and appointed counsel

for Petitioner.   ECF Nos. 3, 4.     Respondent filed an Answer to

the Petition (the “Answer”).      ECF No. 7.   Petitioner filed a

reply to the Answer (the “Reply”).      ECF No. 8.   The Petition is

now ripe for disposition.     For the reasons stated below, the

Petition will be denied.

I. BACKGROUND

     Petitioner was originally sentenced in the U.S. District

Court for the Eastern District of Virginia on July 9, 2010 and

is serving a 130-month term of imprisonment for drug

distribution and firearms related offenses.       ECF No. 1.

Petitioner’s current projected release date is May 27, 2019,

which includes credit for good conduct time.       Id.   Petitioner

seeks recalculation of his sentence as it relates to the

calculation of his good time credits as a result of the passage

of the First Step Act.     Id.   Petitioner contends that the

recalculation of his good time credits would have resulted in a

release date of March 23, 2019 if the Bureau of Prisons utilized

the formula for calculating good time credits contained in the

First Step Act.   Id.    In support of his argument, Petitioner

argues that the new formula for calculating good time credits

outlined in the First Step Act was intended and should be

                                    2
construed to be implemented immediately and not delayed 210 days

like certain other provisions contained in the Act.    See ECF No.

8.

II. DISCUSSION

     A. Legal Standard

     “Section 2241 is the only statute that confers habeas

jurisdiction to hear the petition of a federal prisoner who is

challenging not the validity but the execution of his sentence.”

Coady v. Vaughn, 251 F.3d 480, 485 (3d Cir. 2001).    The Court

has jurisdiction over the Petition and venue is proper in this

District pursuant to 28 U.S.C. § 2241 because the Petition

challenges the execution of his federal sentence and he is

presently confined in the District.   See Coady, 251 F.3d at 485;

Zayas v. INS, 311 F.3d 247, 256 (3d Cir. 2002) (identifying

“applications challenging the manner in which a valid federal

sentence is carried out” as an example of a “categor[y] of

habeas petitions filed under § 2241”).

     B. Analysis

     The Sentencing Reform Act of 1984 modified the rate at

which federal prisoners could earn good time credit, providing

in 18 U.S.C. § 3624(b) that prisoners could receive “credit

toward the service of the prisoner’s sentence, beyond the time

served, of up to 54 days at the end of each year of the

prisoner’s term of imprisonment.”   In implementing this

                                3
statutory provision, the Federal Bureau of Prisons (“BOP”)

developed a method of calculation that counted 54 days against

time actually served as opposed to the sentence as imposed,

which, in practical effect, results in federal prisoners only

receiving 47 days of credit for each year of the term of

imprisonment.   The BOP’s interpretation of the good time credit

provision in 18 U.C.S. § 3624 was challenged but ultimately

upheld as a reasonable interpretation of the statute by the

Supreme Court of the United States in Barber v. Thomas, 560 U.S.

474 (2010).   Since then, eligible federal prisoners receive 47

days of good time credit for each year of the term of

imprisonment.

     The First Step Act, Pub. L. No. 115-015, 132 Stat. 015

(2018), signed into law on December 21, 2018, provides

comprehensive federal criminal justice reform by, inter alia,

creating a new risk and needs assessment system to provide

appropriate programming for prisoners and amending the good

conduct time statute, 18 U.S.C. § 3624(b), to specify the method

of calculation to be utilized by the BOP for the pre-existing

good time credit provision.   Under the method of calculation

specified by the First Step Act, federal prisoners will receive

54 days of good time credit for each year of imprisonment as

measured by the full sentence as originally imposed.




                                 4
     Petitioner seeks to receive the benefit of the First Step

Act’s amendment to § 3624(b)’s calculation of good time credits

so that he receives 54 days instead of the 47 days per year,

which would make him eligible for release immediately.    For the

reasons explained below, however, Petitioner cannot obtain such

relief as the new method of calculating good time credits is not

yet effective. 1

     The amendment of 18 U.S.C. § 3624(b) to specify the method

of calculation for good time credits is contained within Section

102(b) of the Act.   At the end of Section 102(b), the law

provides a delayed effective date for “this subsection”

contingent on the development and release of the risk and needs

assessment system:

          (2) EFFECTIVE DATE.—The amendments made by this
          subsection shall take effect beginning on the date
          that the Attorney General completes and releases the
          risk and needs assessment system under subchapter D of


1 Generally, a prisoner must exhaust all stages of the
administrative remedy system prior to the filing of a habeas
petition under 28 U.S.C. § 2241. See Bradshaw v. Carlson, 682
F.2d 1050, 1052 (3d Cir. 1981). Exhaustion may be excused,
however, if (1) it would be futile, (2) the actions of the
agency clearly and unambiguously violate a statutory or
constitutional right, or (3) the administrative remedy process
would be clearly inadequate to prevent irreparable harm. See
Lyons v. U.S. Marshals, 840 F.2d 202, 205 (3d Cir. 1988). Here,
exhaustion would be futile as there is no merit to Petitioner’s
claim and as Petitioner states in his Petition, the BOP has
advised that it will not recalculate his good time credits until
the effective date of the provision regarding the new method of
recalculation. As such, the Court may excuse the general habeas
exhaustion requirement as futile.

                                 5
          chapter 229 of title 18, United States Code, as added
          by section 101(a) of this Act.

Under Section 101 of the Act, the Attorney General must develop

and release the new risk and needs assessment section within 210

days from its passage, which has not yet occurred.   See Section

101(a) (codified as amended at 18 U.S.C. § 3632(a)).

     The plain language of the First Step Act, and in particular

Section 102, provides that the new method of calculating good

time credit is delayed until the Attorney General “completes and

releases the risk and needs assessment system,” pursuant to

Section 102(b)(2) and for which the Attorney General has 210

days to release the new system pursuant to Section 101(a).

There is no ambiguity as to which subsection the “Effective

Date” applies in Section 102.   Specifically, Section 102

contains two subsections:   (a) regarding “Implementation of

System Generally” and (b) “Prerelease Custody.”   Subsection (b)

of Section 102 contains the new method of calculating good time

credits at 102(b)(1)(A) and also the new provisions regarding

prerelease custody at 102(b)(1)(B).   It also provides at

102(b)(2) that the effective date of “[t]he amendments made by

this subsection” to be “the date that the Attorney General

completes and releases the risk and needs assessment system

under subchapter D of chapter 229 of title 18, United States

Code, as added by Section 101(a) of this Act.”    It is plain from



                                 6
the language of Section 102 that the reference to “this

subsection” in 102(b)(2), “Effective Date,” applies to the

entire subsection (b), which contains both the new method of

calculation of good time credits and the new forms of prerelease

custody.

     Petitioner argues that the “Effective Date” specified in

102(b)(2) should only apply, or was only meant to apply, to

102(b)(1)(B)’s new forms of prerelease custody and not

102(b)(1)(A)’s new method of calculation of good time credits.

Such a position is incorrect.    It is a general rule of

legislative drafting that the lower-case letter under a section

is referred to as a “subsection” and the numeral below the

subsection is referred to as a “paragraph.”    See U.S. House of

Representatives, Office of the Legislative Counsel, “Guide to

Legislative Drafting,” at https://legcounsel.house.gov/HOLC/

Drafting_Legislation/Drafting_Guide.html.    “The terminology for

referring to units within a section has become highly

standardized and should be carefully followed to avoid

confusion.”   Id.   The breakdown of a section of legislation is

as follows:

       SECTION 1.    (“SECTION for 1st section and “SEC.” for
                      subsequent sections, followed by Arabic
                      numeral)
           (a) (Subsection) (lower case letter)
              (1) (Paragraph) (Arabic numeral)
                    (A) (Subparagraph) (upper-case letter)

                                  7
                      (i) (Clause) (lower-case Roman numeral)
                         (I) (Subclause) (upper-case Roman
                                          numeral)

Id. (emphasis in original).   The organization of Section 102

makes clear that the “effective date” provided in Section

102(b)(2) applies to all of subsection (b).   As such, Petitioner

is not yet entitled to the recalculation of his good time

credits under the method provided in the First Step Act.

     The Court understands Petitioner’s argument to the extent

that it is unclear why a simple arithmetic calculation must be

delayed 210 days and that some legislators may have intended the

new method of calculation to be immediately effective.   But this

Court must follow the text actually approved by Congress when it

passed the Act and endorsed by the President when he affixed his

signature to it.   It is not the province of the Court to create

ambiguity where there is none or to imply an unexpressed

intention when the language of the legislation is plain and

clear.   See Shah v. Hartmann, No. 18-cv-7990, ECF No. 12 (N.D.

Ill. Jan. 3, 2019) (dismissing § 2241 petition seeking

recalculation of good time credits under the First Step Act as

premature and noting that “Congress chose to delay the

implementation of the First Step Act’s amendments until the

Attorney General could complete the risk and needs assessment.

The Court has no power to rewrite or disregard the statute in



                                 8
order to accommodate Petitioner’s situation.”).   As such, the

Petition must be denied.

IV.   CONCLUSION

      For the above reasons, the § 2241 habeas petition is

denied.   An appropriate Order follows.



Dated: May 24, 2019                   s/ Noel L. Hillman
At Camden, New Jersey                NOEL L. HILLMAN, U.S.D.J.




                                 9
